 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARIA VENTURA, individually and on                No. 1:17-cv-00237-DAD-SKO
      behalf of the ESTATE OF OMAR
12    VENTURA and the HEIRS OF OMAR
      VENTURA,
13                                                      ORDER GRANTING DEFENDANTS’
                         Plaintiffs,                    MOTION FOR SUMMARY JUDGMENT
14
             v.                                         (Doc. No. 22)
15
      OFFICER JENNIFER RUTLEDGE;
16    UNKNOWN POLICE OFFICERS; and
      CITY OF PORTERVILLE,
17    CALIFORNIA,
18                       Defendants.
19

20          This matter came before the court on February 5, 2019 for a hearing on defendants’

21   motion for summary judgment. (Doc. No. 22.) Attorney Kevin Little appeared telephonically on

22   behalf of plaintiffs and attorney Bruce Praet appeared telephonically on behalf of defendants.

23   The court has considered the parties’ briefs and oral arguments, and for the reasons set forth

24   below, will grant defendants’ motion for summary judgment.

25                                           BACKGROUND

26          The facts that follow are undisputed unless otherwise noted. Decedent Omar Ventura

27   (hereinafter “Omar”) fathered two children with Martha Andrade (hereinafter “Martha”), though

28   the two were never married and did not live together. (Doc. No. 22 at 7.) On December 24,
                                                       1
 1   2015, Martha called 911 to report that Omar had hit her, hit his mother, Maria Ventura
 2   (hereinafter “Maria”), and smashed the window of Martha’s vehicle. (Doc. No. 25-2 at ¶ 1.)
 3   Officer Jennifer Rutledge of the Porterville Police Department responded to the call as a “415V,”
 4   or violent domestic disturbance. (Id. at ¶ 2.)
 5          While Officer Rutledge was interviewing Martha, Martha pointed to Omar who walking
 6   up the street and exclaimed, “That’s him.” (Id. at ¶ 3.) As Omar continued to approach, Martha
 7   moved behind trash cans in the driveway. (Id. at ¶ 4.) Officer Rutledge gave several orders to
 8   Omar to stop, which Omar ignored. (Id. at ¶ 5.) As Omar approached Martha, he removed a
 9   knife from his pocket, and asked Martha, “Is this what you wanted?” (Id. at ¶¶ 6–7.)
10          Although plaintiffs do not dispute that Omar removed a knife from his pocket as he
11   approached Martha, they do dispute whether Omar presented a threat at the time. (Id. at ¶¶ 10–
12   11.) Plaintiffs contend that Officer Rutledge was at least ten yards away from Omar and was not
13   herself endangered. (Id.) Plaintiffs further contend that Omar was walking normally and did not
14   appear to be about to harm anyone. (Id.)
15          Officer Rutledge warned Omar, “Stop or I’ll shoot.” (Id. at ¶ 8.) When Omar continued
16   to approach Martha with his knife in hand, Officer Rutledge fired two rapid shots, fatally striking
17   Omar. (Id. at ¶ 9.) The parties do not dispute that Omar had advanced to less than twenty feet
18   from Martha at the time he was shot by Officer Rutledge.1 (Id. at ¶ 10.)
19          Plaintiffs Maria Ventura and the Estate and Heirs of Omar Ventura commenced this action
20   against Officer Rutledge and the City of Porterville on February 16, 2017. (Doc. No. 1.)
21   Plaintiffs’ operative complaint asserts the following causes of action: (1) violation of the Fourth
22   Amendment of the United States Constitution, based on the excessive use of force; (2) violation
23   of the Fourteenth Amendment right to familial association; (3) municipal liability based on
24   unconstitutional customs, policies, and practices; (4) violation of California Civil Code § 52.1
25   (the “Bane Act”); (5) negligence; (6) battery; and (7) wrongful death.
26   1
       At the February 5, 2019 hearing, counsel for the parties agreed that Omar was only
27   approximately ten to fifteen feet from Martha at the time that he was shot, citing Martha’s
     deposition testimony and the scale of the diagram Martha drew at her deposition. (See Doc. No.
28   25 at 3.)
                                                       2
 1          On December 12, 2018, defendants filed the pending motion for summary judgment.
 2   (Doc. No. 22.) Therein, defendants represent that the parties met and conferred prior to the filing
 3   of the motion for summary judgment, and that plaintiffs agreed to voluntarily dismiss the Monell
 4   claims against the City. (Id. at 1.) Defendants argue that they are entitled to judgment as a matter
 5   of law as to all remaining claims because: (1) the use of force by defendants was objectively
 6   reasonable; (2) plaintiffs fail to meet the heightened “purpose to harm” standard required by the
 7   Fourteenth Amendment; (3) Officer Rutledge is entitled to qualified immunity; and (4) plaintiffs’
 8   remaining state law claims fail in the absence of a constitutional violation. (Id. at 2.) Plaintiffs
 9   filed their opposition to the motion for summary judgment on January 22, 2019, and defendants
10   filed their reply on January 28, 2019. (Doc. Nos. 23, 25.)
11                                          LEGAL STANDARD
12          Summary judgment is appropriate when the moving party “shows that there is no genuine
13   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
14   Civ. P. 56(a).
15          In summary judgment practice, the moving party “initially bears the burden of proving the
16   absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387
17   (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party
18   may accomplish this by “citing to particular parts of materials in the record, including
19   depositions, documents, electronically stored information, affidavits or declarations, stipulations
20   (including those made for purposes of the motion only), admissions, interrogatory answers, or
21   other materials” or by showing that such materials “do not establish the absence or presence of a
22   genuine dispute, or that the adverse party cannot produce admissible evidence to support the
23   fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). If the moving party meets its initial responsibility, the
24   burden then shifts to the opposing party to establish that a genuine issue as to any material fact
25   actually does exist. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
26   (1986). In attempting to establish the existence of this factual dispute, the opposing party may
27   not rely upon the allegations or denials of its pleadings but is required to tender evidence of
28   specific facts in the form of affidavits, and/or admissible discovery material, in support of its
                                                        3
 1   contention that the dispute exists. See Fed. R. Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11;
 2   Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (“A trial court can only consider
 3   admissible evidence in ruling on a motion for summary judgment.”). The opposing party must
 4   demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome of the
 5   suit under the governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W.
 6   Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the
 7   dispute is genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the
 8   nonmoving party, see Wool v. Tandem Computs., Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
 9           In the endeavor to establish the existence of a factual dispute, the opposing party need not
10   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual
11   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at
12   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce
13   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”
14   Matsushita, 475 U.S. at 587 (citations omitted).
15           “In evaluating the evidence to determine whether there is a genuine issue of fact,” the
16   court draws “all reasonable inferences supported by the evidence in favor of the non-moving
17   party.” Walls v. Cent. Contra Costa Cty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). It is
18   the opposing party’s obligation to produce a factual predicate from which the inference may be
19   drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244–45 (E.D. Cal. 1985),
20   aff’d, 810 F.2d 898, 902 (9th Cir. 1987). Undisputed facts are taken as true for purposes of a
21   motion for summary judgment. Anthoine v. N. Cent. Counties Consortium, 605 F.3d 740, 745
22   (9th Cir. 2010). Finally, to demonstrate a genuine issue, the opposing party “must do more than
23   simply show that there is some metaphysical doubt as to the material facts. . . . Where the record
24   taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no
25   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).
26   /////
27   /////
28   /////
                                                         4
 1                                                ANALYSIS
 2   A.     Federal Law Claims
 3          The Civil Rights Act provides as follows:
 4                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
 5                  of any rights, privileges, or immunities secured by the Constitution . .
                    . shall be liable to the party injured in an action at law, suit in equity,
 6                  or other proper proceeding for redress . . . .
 7   42 U.S.C. § 1983. Thus, to prevail on a valid claim under § 1983, a plaintiff must prove that the
 8   conduct complained of was committed by a person acting under color of state law, and that this
 9   conduct deprived a person of rights, privileges, or immunities secured by the Constitution or the
10   laws of the United States. See Parratt v. Taylor, 451 U.S. 527, 535 (1981); Monell v. Dep’t of
11   Soc. Servs., 436 U.S. 658, 690–95 (1978); Rizzo v. Goode, 423 U.S. 362, 370–71 (1976).
12          As noted above, plaintiffs assert violations of the Fourth and Fourteenth Amendments
13   against Officer Rutledge. The parties do not dispute that Officer Rutledge was acting under color
14   of state law at the relevant time. Therefore, the only remaining questions are whether Officer
15   Rutledge deprived plaintiffs of their constitutional rights, and if so, whether she is entitled to
16   qualified immunity.
17          1.      Fourth Amendment Claim
18          Plaintiffs first allege that Officer Rutledge employed excessive force against Omar on
19   December 24, 2015. A claim that a law enforcement officer used excessive force during the
20   course of an arrest is analyzed under the Fourth Amendment’s objective reasonableness standard.
21   Graham v. Connor, 490 U.S. 386, 395 (1989); Tennessee v. Garner, 471 U.S. 1, 7–8 (1985).
22   Under this standard, “‘[t]he force which [i]s applied must be balanced against the need for that
23   force: it is the need for force which is at the heart of the Graham factors.’” Liston v. County of
24   Riverside, 120 F.3d 965, 976 (9th Cir. 1997) (quoting Alexander v. City & County of San
25   Francisco, 29 F.3d 1355, 1367 (9th Cir. 1994)); see also Drummond ex rel. Drummond v. City of
26   Anaheim, 343 F.3d 1052, 1057 (9th Cir. 2003). Thus, in light of the facts and circumstances
27   surrounding a law enforcement officer’s actions, courts “must balance the nature of the harm and
28   quality of the intrusion on the individual’s Fourth Amendment interests against the countervailing
                                                         5
 1   governmental interests at stake.” Bryan v. MacPherson, 630 F.3d 805, 823 (9th Cir. 2010)
 2   (citations and internal quotations omitted); see also Scott v. Harris, 550 U.S. 372, 383–84 (2007);
 3   Santos v. Gates, 287 F.3d 846, 853 (9th Cir. 2002); Deorle v. Rutherford, 272 F.3d 1272, 1280
 4   (9th Cir. 2001); Liston, 120 F.3d at 976. “Force is excessive when it is greater than is reasonable
 5   under the circumstances.” Santos, 287 F.3d at 854 (citing Graham, 490 U.S. 386). Accordingly,
 6                  [a]lthough it is undoubtedly true that police officers are often forced
                    to make split-second judgments, and that therefore not every push or
 7                  shove, even if it may seem unnecessary in the peace of a judge’s
                    chambers is a violation of the Fourth Amendment, it is equally true
 8                  that even where some force is justified, the amount actually used may
                    be excessive.
 9

10   Id. at 853 (citations and internal quotations omitted).
11          In considering the pending motion for summary judgment, the following admonition of
12   the Ninth Circuit with respect to the use of summary judgment in cases involving claims of
13   excessive use of force must be kept in mind:
14                  Under the Fourth Amendment, law enforcement may use
                    “objectively reasonable” force to carry out such seizures; as in the
15                  unlawful arrest analysis, this objective reasonableness is determined
                    by an assessment of the totality of the circumstances. . . . Because
16                  this inquiry is inherently fact specific, the “determination whether the
                    force used to effect an arrest was reasonable under the Fourth
17                  Amendment should only be taken from the jury in rare cases.”
18   Green v. City & County of San Francisco, 751 F.3d 1039, 1049 (9th Cir. 2014) (citations
19   omitted). In the instant case, while many of the facts before this court are uncontroverted on
20   summary judgment, such as the nature and quantum of the deadly force utilized, as explained
21   below there is nevertheless a genuine dispute of material fact as to the reasonableness with which
22   that force was applied.
23                  a.      Nature and Quality of the Intrusion
24          The court begins its analysis by assessing both the type and the amount of force used. See
25   Bryan, 630 F.3d at 824; Davis v. City of Las Vegas, 478 F.3d 1048, 1055 (9th Cir. 2007). Here, it
26   is undisputed that Officer Rutledge fired her weapon at Omar twice, fatally striking him. (See
27   Doc. No. 25-2 at ¶ 9.) Shooting a suspect with a firearm constitutes use of deadly force.
28   Blanford v. Sacramento County, 406 F.3d 1110, 1115 n.9 (9th Cir. 2005) (defining “deadly force”
                                                        6
 1   as “force creating a substantial risk of causing death or serious bodily injury”) (citing Smith v.
 2   City of Hemet, 394 F.3d 689, 704–07 (9th Cir. 2005) (en banc)). It is well established that:
 3                   The intrusiveness of a seizure by means of deadly force is
                     unmatched. The use of deadly force implicates the highest level of
 4                   Fourth Amendment interests both because the suspect has a
                     fundamental interest in his own life and because such force frustrates
 5                   the interest of the individual, and of society, in judicial determination
                     of guilt and punishment.
 6

 7   A. K. H. by & through Landeros v. City of Tustin, 837 F.3d 1005, 1011 (9th Cir. 2016) (citations
 8   and quotation marks omitted). Accordingly, “[d]eadly force is permissible only ‘if the suspect
 9   threatens the officer with a weapon or there is probable cause to believe that he has committed a
10   crime involving the infliction or threatened infliction of serious physical harm.’” Id. (quoting
11   Garner, 471 U.S. at 11).
12                   b.      Governmental Interests at Stake
13           Having identified the quantum of force at issue, the court must balance the use of that
14   force against the need for such force. See Glenn v. Washington County, 673 F.3d 864, 871 (9th
15   Cir. 2011); Bryan, 630 F.3d at 823; Liston, 120 F.3d at 976. In analyzing the government’s
16   interests at issue, courts must consider a number of factors, including (1) the severity of the crime,
17   (2) whether the suspect posed an immediate threat to the safety of the officers or others, and (3)
18   whether the suspect actively resisted arrest or attempted to evade arrest by flight, and any other
19   exigent circumstances. Estate of Diaz v. City of Anaheim, 840 F.3d 592, 605 (9th Cir. 2016);
20   Glenn, 673 F.3d at 872; Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir. 2011) (en banc); Deorle,
21   272 F.3d at 1280. Courts may also consider, when appropriate, whether a warning was given
22   before force was used. See Deorle, 272 F.3d at 1283–84 (“[W]arnings should be given, when
23   feasible, if the use of force may result in serious injury, and . . . the giving of a warning or the
24   failure to do so is a factor to be considered in applying the Graham balancing test.”). Ultimately,
25   the court must “examine the totality of the circumstances and consider whatever specific factors
26   may be appropriate in a particular case, whether or not listed in Graham.” Hughes v. Kisela, 862
27   F.3d 775, 779 (9th Cir. 2016) (internal citation and quotation marks omitted), rev’d on other
28   grounds, ___U.S.___, 138 S. Ct. 1148 (2018); Mattos, 661 F.3d at 441.
                                                         7
 1                              i.   Severity of the Crime at Issue
 2           The court first considers the severity of the crime at issue. Graham, 490 U.S. at 396;
 3   A. K. H., 837 F.3d at 1011; Deorle, 272 F.3d at 1280–81. Here, there is no dispute that Officer
 4   Rutledge responded to the scene based on a 911 call from Martha, in which she reported that
 5   Omar had hit her, hit his mother, and smashed a vehicle window. (Doc. No. 25-2 at ¶¶ 1–2.) In
 6   this regard, the Ninth Circuit has observed that “‘[t]he volatility of situations involving domestic
 7   violence’ makes them particularly dangerous.” Mattos, 661 F.3d at 450 (quoting United States v.
 8   Martinez, 406 F.3d 1160, 1164 (9th Cir. 2005)); see also Thomas v. Dillard, 818 F.3d 864, 882
 9   (9th Cir. 2016) (recognizing the same, but noting that the Ninth Circuit decisions “have continued
10   to demonstrate that Fourth Amendment challenges in the context of domestic violence turn on the
11   specific facts of the case, considered in their totality”).
12           Here, a reasonable officer could have found that the domestic altercation was serious and
13   still ongoing because Omar refused to obey commands from Officer Rutledge to stop and
14   continued to advance toward Martha with a knife in his hand.2 Even in the light most favorable to
15   plaintiffs, the evidence before the court on summary judgment supports the conclusion that the
16   severity of the crime at issue was substantial.
17                             ii.   Active Resistance or Attempts to Evade Arrest
18           The next governmental interest the court considers is whether Omar actively resisted
19   arrest or attempted to evade arrest by flight. Deorle, 272 F.3d at 1280. Here, it is undisputed on
20   summary judgment that Omar ignored Officer Rutledge’s several commands for him to stop,
21   including her specific warning to “stop or I’ll shoot.” (Doc. No. 25-2 at ¶¶ 5, 8.) On the other
22   hand, there is no evidence before the court on summary judgment that Omar attempted to run
23
     2
       Although not precisely on point here, where the court is assessing whether there is a disputed
24   issue of fact precluding summary judgment on the merits of plaintiffs’ Fourth Amendment claim,
     the Ninth Circuit has found evidence of whether a domestic altercation was ongoing to be
25   relevant in addressing qualified immunity. See George v. Morris, 736 F.3d 829, 839 (9th Cir.
26   2013) (denying qualified immunity in an excessive force case in part because victim of the
     domestic disturbance “was unscathed and not in jeopardy when deputies arrived”); Smith v. City
27   of Hemet, 394 F.3d 689, 702–03 (9th Cir. 2005) (denying qualified immunity in part because, by
     the time officers arrived, the suspect was “standing on his porch alone and separated from his
28   wife. He had no guns or other weapons in his possession and there were none in the house”).
                                                        8
 1   from Officer Rutledge or physically resist arrest. Overall, it does not appear that Omar’s
 2   resistance was particularly aggressive or that he showed any signs of fleeing the area.
 3                           iii.   Immediate Threat to Safety
 4           The most important governmental interest factor is whether the suspect poses an
 5   immediate threat to the safety of the officer or others. Hughes, 862 F.3d at 779; A. K. H., 837
 6   F.3d at 1011; Bryan, 630 F.3d at 826; Smith, 394 F.3d at 702; see also Rodriguez v. Swartz, 899
 7   F.3d 719, 728–29 (9th Cir. 2018). It has been recognized that “[a] desire to resolve quickly a
 8   potentially dangerous situation is not the type of governmental interest that, standing alone,
 9   justifies the use of force that may cause serious injury.” Hughes, 862 F.3d at 780 (quoting
10   Deorle, 272 F.3d at 1281); see also Estate of Diaz, 840 F.3d at 605; George, 736 F.3d at 838;
11   Deorle, 272 F.3d at 1281 (“[A] simple statement by an officer that he fears for his safety or the
12   safety of others is not enough; there must be objective factors to justify such a concern.”).
13   Moreover, it has long been established “that the fact that the ‘suspect was armed with a deadly
14   weapon’ does not render the officers’ response per se reasonable under the Fourth Amendment.”
15   George, 736 F.3d at 838 (emphasis in original) (quoting Glenn, 673 F.3d at 872–73); see also
16   Harris v. Roderick, 126 F.3d 1189, 1204 (9th Cir. 1997) (“Law enforcement officials may not kill
17   suspects who do not pose an immediate threat to their safety or to the safety of others simply
18   because they are armed.”); Curnow v. Ridgecrest Police, 952 F.2d 321, 323, 325 (9th Cir. 1991)
19   (holding that deadly force was unreasonable where, according to the plaintiff’s version of facts,
20   the decedent possessed a gun but was not pointing it at the officers and was not facing the officers
21   when they shot him).
22           In moving for summary judgment, defendants contend that the evidence on summary
23   judgment establishes Omar posed an immediate threat to Martha’s safety. Specifically, Officer
24   Rutledge arrived on the scene reasonably believing Omar had hit Martha and his mother. When
25   Officer Rutledge confronted Omar, Omar defied the officer’s orders to stop, including Officer
26   Rutledge’s specific warning to “stop or I’ll shoot.” Instead, Omar continued to advance toward
27   Martha and removed a knife from his pocket while doing so.
28   /////
                                                        9
 1          Nonetheless, considering the other evidence before the court on summary judgment, there
 2   is at least some dispute as to whether Omar’s behavior could reasonably have been viewed as
 3   posing a threat to Martha’s safety. The parties agree that Omar was less than twenty feet from
 4   Martha at the time he was shot by Officer Rutledge, which, when viewed in the light most
 5   favorable to plaintiffs, may suggest that Omar was not within striking distance of Martha. (Doc.
 6   No. 25-2 at ¶ 10.) Martha also has provided a sworn declaration stating that when Officer
 7   Rutledge drew her gun and pointed it at Omar, Martha yelled at her not to shoot. (Doc. No. 23-4
 8   at ¶ 6.) Again, viewed in the light most favorable to plaintiffs, this would indicate Martha’s
 9   subjective belief that she was not in imminent danger from Omar. Moreover, sworn declarations
10   from Maria, Martha, and a neighbor, Jorge Luis Campos Castro, each state that Omar was
11   walking “normally” at the time he was shot by the officer. (Doc. No. 23-3 at ¶¶ 5, 8; Doc. No.
12   23-4 at ¶¶ 5, 8; Doc. No. 23-5 at ¶ 4.) The declarations from these individuals further attest that
13   even if Omar had been holding a knife in his hand, they did not observe him brandishing it or
14   raising his hands in a threatening manner. (Doc. No. 23-3 at ¶¶ 5, 8; Doc. No. 23-4 at ¶¶ 5, 8;
15   Doc. No. 23-5 at ¶ 4.)
16          Defendants argue in their reply that the notion that Omar did not brandish the knife is a
17   sham, because Maria, Omar’s mother, previously provided a statement that Omar was looking at
18   Martha while “gesturing” with the knife in his hand. (Doc. No. 25 at 2–3; Doc. No. 22-7 at 4.)
19          “The general rule in the Ninth Circuit is that a party cannot create an issue of fact by an
20   affidavit contradicting his prior deposition testimony.” Van Asdale v. Int’l Game Tech., 577 F.3d
21   989, 998 (9th Cir. 2009) (quoting Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th Cir.
22   1991)). A district court may “disregard ‘sham’ affidavits that contradict deposition testimony
23   submitted solely to generate [an] issue of fact for summary judgment purposes.” Adler v. Fed.
24   Republic of Nigeria, 107 F.3d 720, 728 (9th Cir. 1997). At the same time, however, the Ninth
25   Circuit has advised that the “sham affidavit rule” must be applied with caution. Van Asdale, 577
26   F.3d at 998. There are thus two important limitations on a district court’s discretion to disregard a
27   sham affidavit. Id. First, the district court must make a factual determination that the
28   contradiction was actually a “sham”; and second, the inconsistency between the prior testimony
                                                       10
 1   and subsequent affidavit must be clear and unambiguous. Id. at 998–99. The non-moving party
 2   is not prohibited from elaborating on or clarifying prior testimony and “minor inconsistencies that
 3   result from an honest discrepancy, mistake, or newly discovered evidence.” Id. at 999.
 4          The court finds that neither limitation is satisfied under the circumstances presented here.
 5   Defendants insinuate that Maria’s declaration—submitted in conjunction with plaintiffs’
 6   opposition to the pending motion for summary judgment—is a sham, because Maria purportedly
 7   admitted in an interview with a detective on the date of the shooting that Omar was “gesturing”
 8   toward Martha with the knife. A review of Maria’s statements made during that interview in
 9   context, however, reveals that it is not as straightforward as defendants suggest:
10                  Q:      And when he was talking – what was he doing with his
                            hands?
11
                    A:      When he was coming from over there, he had his hands in his
12                          jacket. When he got here I just saw him saying – “that’s what
                            you want, that’s what you want?”
13
                    Q:      With his hands up?
14
                    A:      Yeah. I don’t know.
15
                    Q:      With his right hand or his left hand?
16
                    A:      The left one I think.
17
                    Q:      Ok. So then with his hand out, he was – was his hand open
18                          or closed? If you don’t recall, you don’t recall.
19                  A:      I don’t remember. I don’t remember.
20                  Q:      And to who was he just gesturing with his hand?
21                  A:      To her.
22                  Q:      To her? Ok. And did he turn around or was he looking at
                            Martha the whole time?
23
                    A:      No. He was looking at Martha, but he was also looking at me
24                          and the little boy.
25   (Doc. No. 22-7 at 4.) Read in context, Maria’s prior statement is most accurately characterized as
26   equivocal. She admits more than once that she does not remember certain details about the
27   placement of Omar’s hands, and the term “gesturing” was not used by Maria, but was instead
28   provided by the detective conducting the interview. (See id.) Under these circumstances, the
                                                       11
 1   court finds that the purported contradiction in Maria’s statements advanced by defendants is not
 2   in fact a sham, and the inconsistency is neither clear nor unambiguous. Van Asdale, 577 F.3d at
 3   998–99.
 4          Notwithstanding the individual or cumulative strength of plaintiffs’ evidence, whether
 5   Omar was within striking distance and whether Omar threatened Martha with the knife are
 6   inferences from the evidence that can only appropriately be drawn by the factfinder. Green, 751
 7   F.3d at 1049. Here, drawing all inferences from the evidence before the court on summary
 8   judgment in plaintiffs’ favor, the court concludes that there is at least some evidence from which
 9   a reasonable jury could conclude that Omar posed no immediate threat to the safety of Officer
10   Rutledge, Martha, or others, and that the use of deadly force against him was therefore
11   unwarranted and carried out in violation of the Fourth Amendment.
12          2.      Qualified Immunity
13          Above, the court has concluded that based upon the evidence presented by the parties, a
14   reasonable trier of fact could find in plaintiffs’ favor with respect to their Fourth Amendment
15   claim. Defendant’s motion for summary judgment based on the assertion that the deadly force
16   employed was objectively reasonable under the circumstances of this case must therefore be
17   denied. However, defendant Rutledge has also moved for summary judgment in her favor on
18   qualified immunity grounds.3 (Doc. No. 22 at 14–17.) Faced with this argument and given the
19   court’s determination that there are triable issues of fact to be resolved in determining whether
20   there has been a violation of a constitutional right, the court must necessarily proceed to the
21   question of whether the rights at issue were clearly established prior to this shooting. See
22   Hughes, 862 F.3d at 783 (“In determining whether an officer is entitled to qualified immunity, we
23   consider (1) whether there has been a violation of a constitutional right; and (2) whether that right
24   was clearly established at the time of the officer’s alleged misconduct.”) (quoting Lal v.
25   California, 746 F.3d 1112, 1116 (9th Cir. 2014)); A. K. H., 837 F.3d at 1013 (“Although we
26
     3
27     “Qualified immunity is an affirmative defense that the government has the burden of pleading
     and proving.” Frudden v. Pilling, 877 F.3d 821, 831 (9th Cir. 2017) (citing Houghton v. South,
28   965 F.2d 1532, 1536 (9th Cir. 1992)).
                                                     12
 1   conclude Officer Villarreal’s actions violated the Fourth Amendment, we may affirm the district
 2   court’s denial of qualified immunity only if ‘the right which was violated was clearly established
 3   at the time of the violation.’”) (quoting Espinosa v. City & Cty. of San Francisco, 598 F.3d 528,
 4   532 (9th Cir. 2010)).
 5          “The doctrine of qualified immunity shields officials from civil liability so long as their
 6   conduct does not violate clearly established statutory or constitutional rights of which a
 7   reasonable person would have known.” Mullenix v. Luna, 577 U.S. ___, 136 S. Ct. 305, 308
 8   (2015) (internal quotations omitted) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009); and
 9   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)); see also Bruce v. Ylst, 351 F.3d 1283, 1290 (9th
10   Cir. 2003); Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir. 2001). When presented with a qualified
11   immunity affirmative defense, the central questions for the court are: (1) whether the facts
12   alleged, taken in the light most favorable to the plaintiff, demonstrate that the defendant’s conduct
13   violated a statutory or constitutional right; and (2) whether the right at issue was “clearly
14   established” at the time of the event in question. Saucier v. Katz, 533 U.S. 194, 201 (2001);
15   accord Pearson, 555 U.S. at 236–42 (holding that courts need not analyze the two prongs of the
16   analysis announced in Saucier in any particular order).
17          “A Government official’s conduct violates clearly established law when, at the time of the
18   challenged conduct, ‘[t]he contours of [a] right [are] sufficiently clear’ that every ‘reasonable
19   official would have understood that what he is doing violates that right.’” Ashcroft v. al-Kidd,
20   563 U.S. 731, 741 (2011) (alterations in original) (quoting Anderson v. Creighton, 483 U.S. 635,
21   640 (1987)); Hughes, 862 F.3d at 782. In this regard, while a case directly on point is not
22   required, “existing precedent must have placed the statutory or constitutional question beyond
23   debate.” Mullenix, 136 S. Ct. at 308 (quoting al-Kidd, 563 U.S. at 741); see also Hughes, 862
24   F.3d at 783; A. K. H., 837 F.3d at 1013; Clement v. Gomez, 298 F.3d 898, 906 (9th Cir. 2002)
25   (“The proper inquiry focuses on . . . whether the state of the law [at the relevant time] gave ‘fair
26   warning’ to the officials that their conduct was unconstitutional.” (quoting Saucier, 533 U.S. at
27   202)). “The dispositive question is ‘whether the violative nature of particular conduct is clearly
28   established.’” Mullenix, 136 S. Ct. at 308 (emphasis in original) (quoting al-Kidd, 563 U.S. at
                                                        13
 1   742). This inquiry must be undertaken in light of the specific context of the particular case, rather
 2   than as a broad general proposition. Id.; Saucier, 533 U.S. at 201.4
 3           “[S]pecificity is especially important in the Fourth Amendment context, where the Court
 4   has recognized that it is sometimes difficult for an officer to determine how the relevant legal
 5   doctrine, here excessive force, will apply to the factual situation the officer confronts.” Mullenix,
 6   136 S. Ct. at 308. “Use of excessive force is an area of the law in which the result depends very
 7   much on the facts of each case, and thus police officers are entitled to qualified immunity unless
 8   existing precedent squarely governs the specific facts at issue.” Kisela v. Hughes, ___ U.S. ___,
 9   138 S. Ct. 1148, 1153 (2018) (internal citation and quotation marks omitted).
10           This court is, of course, bound by the Supreme Court’s decision in Kisela. There, a police
11   officer (defendant–petitioner Kisela) sought summary judgment on the ground that he was
12   entitled to qualified immunity for his alleged use of excessive force in shooting Amy Hughes
13   (plaintiff–respondent). According to the majority opinion, after Kisela received a report that
14   Hughes had been “engaging in erratic behavior with a knife,” he observed her holding a large
15   kitchen knife as she took steps toward Sharon Chadwick, another woman who was standing
16   nearby. Id. at 1151. Hughes stopped no more than six feet from Chadwick. Id. Hughes refused
17   to drop the knife, despite officers’ repeated commands for her to do so. Id. Fearing that Hughes
18   posed an imminent threat to the other woman, Kisela fired four shots through a chain link fence
19   and injured Hughes. Id. Although Hughes appeared calm and Chadwick stated in an affidavit
20   that she did not feel endangered at any time, id., the majority concluded that at the time of the
21   shooting, Kisela’s actions in shooting Hughes did not violate clearly established law, and that
22   qualified immunity therefore shielded Kisela from liability. Id. at 1153.
23   /////
24
     4
       It should be noted that the Supreme Court has acknowledged that “there can be the rare
25   ‘obvious case,’ where the unlawfulness of the officer’s conduct is sufficiently clear even though
26   existing precedent does not address similar circumstances.” District of Columbia v. Wesby,
     ___U.S.___, 138 S. Ct. 577, 590 (2018) (quoting Brosseau v. Haugen, 543 U.S. 194, 199,
27   (2004)); Kisela, 138 S. Ct. at 1153; see also Hope v. Pelzer, 536 U.S. 730, 738 (2002)
     (concluding that the Eighth Amendment violation was “obvious” so no materially similar case
28   was required for the right to be clearly established).
                                                        14
 1          The similarities between the undisputed facts on summary judgment in the present case
 2   and those in Kisela are compelling. In fact, the imminence of the danger to a third party is
 3   arguably more apparent under the undisputed facts before the court here than it was in Kisela.
 4   For instance, it is undisputed here that Omar had hit Martha5 earlier that day, and that Martha
 5   subsequently placed the 911 call in fear:
 6                  Q:      And then did you call 911?
 7                  A:      I did.
 8                  Q:      Why?
 9                  A:      Because I was scared.
10                  Q:      Of what?
11                  A:      Of him.
12                  Q:      Why?
13                  A:      Because he broke my window and he hit me.
14   (Doc. No. 22-3 at 6.) In Kisela, by contrast, the officers present at the time of the shooting were
15   responding merely to a “check welfare” call; no crime had been reported. Kisela, 138 S. Ct. at
16   1157 (Sotomayor, J., dissenting).
17          Plaintiffs argue that the Supreme Court’s decision in Kisela is not dispositive here because
18   the Supreme Court in Kisela analyzed the state of the law as it stood in 2010, five years before the
19   events at issue in this case. (Doc. No. 23 at 7 n.1.) However, plaintiffs fail to identify any court
20   decisions in the intervening years clearly establishing that Omar’s right under the Fourth
21   Amendment to be free from the excessive use of deadly force by police would be violated when
22   he was shot and killed as he advanced toward an individual he had earlier that day assaulted,
23   while carrying a drawn knife and while defying specific police orders to stop. Plaintiffs primarily
24   rely on the decision in Estate of Lopez v. Gelhaus, 871 F.3d 998, 1002 (9th Cir. 2017), a Ninth
25   Circuit decision that was issued after the tragic events at issue in this case occurred. (Doc. No. 23
26
     5
27     Although it is undisputed that Martha reported to 911 that Omar had hit her and his mother,
     Martha testified at her deposition that she did not in fact see Omar hit his mother, but stated so to
28   911 “[b]ecause I thought if I said that they would get there faster.” (Doc. No. 22-3 at 6.)
                                                        15
 1   at 7–8.) Because it was issued after this shooting, the decision in Gelhaus “could not have given
 2   fair notice to [Officer Rutledge] because a reasonable officer is not required to foresee judicial
 3   decisions that do not yet exist in instances where the requirements of the Fourth Amendment are
 4   far from obvious.” Kisela, 138 S. Ct. at 1154 (quotation marks omitted); see also Brosseau v.
 5   Haugen, 543 U.S. 194, 200 n.4 (2004) (“The parties point to a number of other cases in this vein
 6   that postdate the conduct in question. . . . These decisions, of course, could not have given fair
 7   notice to Brosseau and are of no use in the clearly established inquiry.”); Reese v. County of
 8   Sacramento, 888 F.3d 1030, 1039 (9th Cir. 2018).
 9          Even setting aside the fact that the decision in Gelhaus postdates the events at issue here,
10   the contention that Gelhaus should direct the court’s analysis in this case is unpersuasive.
11   Gelhaus involved a 13-year-old boy who was not suspected of engaging in any criminal conduct,
12   but had been seen carrying what appeared to be a gun. 871 F.3d at 1002. An officer yelled at the
13   boy to “drop the gun,” but did not warn the boy that he would be shot if he failed to comply. Id.
14   Although there was a dispute as to whether the boy raised the gun, the officer shot and killed the
15   boy. Id. at 1003. No bystanders were present at the shooting. Id. at 1004. The Ninth Circuit
16   held under those circumstances that a reasonable jury could find that the officer’s use of deadly
17   force was not objectively reasonable, and that the district court properly denied defendants’
18   motion for summary judgment on qualified immunity grounds. Id. at 1021–22.
19          Plaintiffs argue that Gelhaus clearly established that using deadly force against a person
20   who is armed and noncompliant, but who is not pointing the weapon at officers or making a
21   threatening gesture with it, violates the Fourth Amendment. (Doc. No. 23 at 7–8.) But the
22   distinctions between the facts here and those in Gelhaus are self-evident: the officers came across
23   the teenage boy while on routine patrol, and not in response to a report of a crime; the boy was
24   shot standing next to an open field with no other individuals present in the area; and the boy was
25   not warned that he would be shot if he failed to comply with the officer’s command to drop the
26   gun. Gelhaus, 871 F.3d at 1010–11. Gelhaus is therefore not a case involving a comparable
27   degree of apparent danger to others as that posed under the undisputed facts on summary
28   judgment here.
                                                       16
 1          Although the court finds that a reasonable jury could conclude that Officer Rutledge’s
 2   shooting of Omar Ventura violated the Fourth Amendment, because the unconstitutional nature of
 3   her conduct was not clearly established at the time of the events at issue here, the court concludes
 4   that under Supreme Court precedent Officer Rutledge is entitled to summary judgment on
 5   qualified immunity grounds with respect to plaintiffs’ claims brought under the Fourth
 6   Amendment.6
 7   6
         In legal circles and beyond, one of the most debated civil rights litigation issues of our time is
 8   the appropriate scope and application of the qualified immunity doctrine, particularly in cases of
     deaths resulting from police shootings. See, e.g., Nicolas Sonnenburg, Pressure Mounts on
 9   Justices in Qualified Immunity Cases, SAN FRANCISCO DAILY J., Apr. 12, 2019, at 1; Alan K.
     Chen, The Intractability of Qualified Immunity, 93 NOTRE DAME L. REV. 1937, 1937 (2018) (“[I]t
10
     is fair to say that the doctrine has now puzzled, intrigued, and frustrated legal academics, federal
11   judges, and litigators for half a century.”). Many legal scholars and others have called for the
     doctrine to be revisited and eliminated, significantly restricted, or at the very least altered. See,
12   e.g., Joanna C. Schwartz, The Case Against Qualified Immunity, 93 NOTRE DAME L. REV. 1797
     (2018); William Baude, Is Qualified Immunity Unlawful?, 106 CALIF. L. REV. 45 (2018); Cato
13   Institute, Qualified Immunity: The Supreme Court’s Unlawful Assault on Civil Rights and Police
     Accountability (March 1, 2018 policy forum). For years, justices of the Supreme Court, as well
14
     as judges of the lower federal courts, have been critical of the application and expansion of the
15   doctrine. See, e.g., Kisela, 138 S. Ct. at 1162 (Sotomayor, J, dissenting) (“The majority today . . .
     tells officers that they can shoot first and think later, and it tells the public that palpably
16   unreasonable conduct will go unpunished. Because there is nothing right or just under the law
     about this, I respectfully dissent.”); Ziglar v. Abbasi, ___U.S.___, ___, 137 S. Ct. 1843, 1872
17   (2017) (Thomas, J., concurring in part and concurring in the judgment) (“In an appropriate case,
     we should reconsider our qualified immunity jurisprudence.”); Anderson v. Creighton, 483 U.S.
18
     635, 647 (1987) (Stevens, J., dissenting) (“The Court stunningly restricts the constitutional
19   accountability of the police by creating a false dichotomy between police entitlement to summary
     judgment on immunity grounds and damages liability for every police misstep, by responding to
20   this dichotomy with an uncritical application of the precedents of qualified immunity that we
     have developed for a quite different group of high public office holders, and by displaying
21   remarkably little fidelity to the countervailing principles of individual liberty and privacy that
22   infuse the Fourth Amendment.”); Zadeh v. Robinson, ___F.3d___, 2019 WL 2752310, at *16 (5th
     Cir. July 2, 2019) (Willett, J., concurring) (“Qualified immunity aims to balance competing
23   policy goals. And I concede it enjoys special favor at the Supreme Court, which seems
     untroubled by any one-sidedness. Even so, I add my voice to a growing, cross-ideological chorus
24   of jurists and scholars urging recalibration of contemporary immunity jurisprudence and its ‘real
     world implementation.’”); Manzanares v. Roosevelt Cty. Adult Detention Ctr., 331 F. Supp. 3d
25   1260, 1293–94 n.10 (D.N.M. 2018) (critiquing the Supreme Court’s application of qualified
26   immunity in many respects, among them the application of the clearly established law
     requirement, noting: “Factually identical or highly similar factual cases are not, however, the way
27   the real world works. Cases differ. Many cases have so many facts that are unlikely to ever
     occur again in a significantly similar way”). While there is so much more that could, and perhaps
28   should, be said about the current state of this judicially created doctrine, the undersigned will stop
                                                          17
 1           3.     Fourteenth Amendment Claim
 2           Plaintiffs, the surviving parent and heirs of the decedent, also assert a Fourteenth
 3   Amendment claim against Officer Rutledge for the alleged deprivation of their rights to familial
 4   association. Government conduct may offend due process only when it “‘shocks the conscience’
 5   and violates the ‘decencies of civilized conduct.’” County of Sacramento v. Lewis, 523 U.S. 833,
 6   846 (1998) (quoting Rochin v. California, 342 U.S. 165, 172–73 (1952)); see also Porter v.
 7   Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008). An officer’s conduct shocks the conscience if he or
 8   she acted with either (1) deliberate indifference, or (2) a purpose to harm the decedent for reasons
 9   unrelated to legitimate law enforcement objectives. Porter, 546 F.3d at 1137; Moreland v. Las
10   Vegas Metro. Police Dep’t, 159 F.3d 365, 372 (9th Cir. 1998). The appropriate standard for
11   liability on a Fourteenth Amendment claim in a given case turns on whether the officer had an
12   opportunity for actual deliberation. Porter, 546 F.3d at 1138; accord Tennison v. City & County
13   of San Francisco, 570 F.3d 1078, 1089 (9th Cir. 2009).
14                  Where actual deliberation is practical, then an officer’s “deliberate
                    indifference” may suffice to shock the conscience. On the other
15                  hand, where a law enforcement officer makes a snap judgment
                    because of an escalating situation, his conduct may only be found to
16                  shock the conscience if he acts with a purpose to harm unrelated to
                    legitimate law enforcement objectives.
17

18   Gantt v. City of Los Angeles, 717 F.3d 702, 707 (9th Cir. 2013) (quoting Wilkinson v. Torres, 610
19   F.3d 546, 554 (9th Cir. 2010)); accord Tatum v. Moody, 768 F.3d 806, 821 (9th Cir. 2014); see
20   also Gonzalez v. City of Anaheim, 747 F.3d 789, 797 (9th Cir. 2014) (en banc); Porter, 546 F.3d
21   at 1139 (holding that the purpose to harm standard is applied where officers found themselves
22   confronting “fast paced circumstances presenting competing public safety obligations”).
23   /////
24
     here for today. In short, this judge joins with those who have endorsed a complete re-
25   examination of the doctrine which, as it is currently applied, mandates illogical, unjust, and
26   puzzling results in many cases. However, the Supreme Court’s decision in Kisela is, of course,
     binding on this court. The circumstances presented there, where the Supreme Court held the
27   officer was entitled to qualified immunity on summary judgment, posed a significantly lesser
     degree of danger to a third party than those presented in this case. Accordingly, application of the
28   holding in Kisela to the undisputed evidence in this case dictates the result reached herein.
                                                        18
 1          Plaintiffs argue that the deliberate indifference standard should apply here, because
 2   “although noncompliant, [Omar] was walking normally toward his house, and the persons toward
 3   whom he was walking implored [Officer Rutledge] not to shoot him.” (Doc. No. 23 at 8.)
 4   Plaintiffs speculate that, “[v]ery arguably, Officer Rutledge had more than enough time to
 5   deliberate, as she herself was not in any imminent danger.” (Id.)
 6          Plaintiffs’ argument in this regard is unpersuasive. Whether or not Officer Rutledge was
 7   in any imminent danger is not evidence of an opportunity to deliberate, given that Officer
 8   Rutledge’s subjective belief was that Martha was in imminent danger. Here, the undisputed
 9   evidence on summary judgment establishes that Officer Rutledge faced a quickly-evolving
10   situation in deciding to use her weapon. Indeed, the Porterville Police Department incident report
11   before the court on summary judgment indicates that Officer Rutledge arrived on the scene at
12   16:21:46, and that shots were fired at 16:23:43. (See Doc. No. 22-5 at 2.) The parties do not
13   dispute that Omar walked up to the scene sometime after Officer Rutledge had arrived. (See Doc.
14   No. 22-1 at ¶ 3.) Officer Rutledge’s entire interaction with Omar therefore unfolded in less than
15   two minutes. Given the rapidly evolving situation, the purpose to harm standard applies to
16   plaintiffs’ Fourteenth Amendment claim. See Porter, 546 F.3d at 1139 (finding actual
17   deliberation not practical where a five-minute altercation between officers and the victim evolved
18   quickly and forced the officers to make “repeated split-second decisions”); see also Chavez v. Las
19   Vegas Metro Police Dep’t, 648 Fed. App’x 657, 658 (9th Cir. 2016) (“The district court correctly
20   held that because the officers encountered a “rapidly escalating” situation that quickly evolved
21   within minutes, Chavez was required to show that the officers acted with a “purpose to harm”
22   unrelated to legitimate law enforcement objectives.”); Shirar v. Guerrero, 673 Fed. App’x 673,
23   675 (9th Cir. 2016) (“The purpose-to-harm standard applies here because only a minute elapsed
24   between Guerrero’s call for an ambulance for Shirar and his second radio call that shots had been
25   fired.”);7 Wilkinson, 610 F.3d at 554–55 (“[B]ecause Torres was in a rapidly evolving situation
26   requiring him to make “split-second judgments,” we need not scrutinize as closely as the district
27
     7
      Citation to these unpublished Ninth Circuit opinions is appropriate pursuant to Ninth Circuit
28   Rule 36–3(b).
                                                     19
 1   court did Torres’ decision about how best to minimize the risk to his own safety and the safety of
 2   others.”); Atkinson v. County of Tulare, 790 F. Supp. 2d 1188, 1208 (E.D. Cal. 2011) (applying
 3   purpose to harm standard where “the entire incident lasted only a few minutes”).
 4           The court finds that no evidence submitted by the parties on summary judgment supports
 5   a finding that Officer Rutledge acted with a purpose unrelated to legitimate law enforcement
 6   objectives. See Porter, 546 F.3d at 1140 (explaining that a purpose to harm unrelated to
 7   legitimate law enforcement objectives is found where force is used against a suspect only to
 8   “teach him a lesson” or to “get even”); see also Foster v. City of Indio, 908 F.3d 1204, 1211 (9th
 9   Cir. 2018) (explaining that a legitimate law enforcement objective is lacking when the officer has
10   ulterior motives for using force against a suspect, such as to bully or get even, or when an officer
11   uses force against a clearly harmless or subdued suspect); A.D. v. California Highway Patrol, 712
12   F.3d 446, 457 (9th Cir. 2013); Wilkinson, 610 F.3d at 554. Here, there is no evidence suggesting
13   that Officer Rutledge had any specific animus toward Omar or that she otherwise had any motive
14   other than law enforcement objectives. Defendants’ motion for summary judgment will therefore
15   be granted with respect to plaintiffs’ Fourteenth Amendment claim as well.
16   B.      State Law Claims
17           Because the court grants summary judgment on the federal law claims in defendants’
18   favor, the court will decline to exercise supplemental jurisdiction over plaintiffs’ state law claims
19   and will instead dismiss those claims without prejudice to their re-filing in state court. See United
20   Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966) (“Certainly, if the federal claims
21   are dismissed before trial, even though not insubstantial in a jurisdictional sense, the state claims
22   should be dismissed as well.”).
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////
                                                        20
 1                                            CONCLUSION
 2        For the reasons set forth above,
 3              1. Defendants’ motion for summary judgment (Doc. No. 22) is granted as to
 4                 plaintiffs’ federal law claims brought under 42 U.S.C. § 1983;
 5              2. The state law claims are dismissed without prejudice; and
 6              3. The Clerk of the Court is directed to close this case.
 7
     IT IS SO ORDERED.
 8

 9     Dated:     July 16, 2019
                                                       UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      21
